Citation Nr: 0832749	
Decision Date: 09/24/08    Archive Date: 09/30/08

DOCKET NO.  06-27 388	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss, to include as secondary to diabetes mellitus.

2.  Entitlement to service connection for tinnitus, to 
include as secondary to diabetes mellitus.


ATTORNEY FOR THE BOARD

Simone Krembs, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1967 to April 
1970.  This matter comes before the Board of Veterans' 
Appeals (Board) from rating decisions of Department of 
Veterans Affairs (VA) Regional Offices (ROs) that denied 
service connection for bilateral hearing loss and tinnitus
FINDINGS OF FACT

1.  The veteran's right ear hearing loss first manifested 
many year after service and is not related to his service or 
to any aspect thereof, including service-connected diabetes 
mellitus.

2.  The veteran's left ear hearing loss does not meet the 
criteria for consideration as a disability for VA purposes.

3.  The veteran's tinnitus first manifested after service and 
is not related to his service or to any aspect thereof, 
including service-connected diabetes mellitus.


CONCLUSIONS OF LAW

1.  Bilateral hearing loss was not incurred in or aggravated 
during active service, and is not proximately due to his 
service-connected diabetes mellitus.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 1154(b), 5103, 5103A, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309, 3.385 
(2007).

2.  Tinnitus was not incurred in or aggravated by the 
veteran's active service, and is not proximately due to his 
service-connected diabetes mellitus.  38 U.S.C.A. §§ 1131, 
1154(b), 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.304, 3.309 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110, 1131 (West 2002); 
38 C.F.R. § 3.303 (2007).  

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).  Service connection for certain chronic diseases, 
including sensorineural hearing loss and tinnitus, will be 
rebuttably presumed if they are manifest to a compensable 
degree within one year following active service.  38 U.S.C.A. 
§§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 
3.309 (2007).  

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  Presumptive periods are not intended to 
limit service connection to diseases so diagnosed when the 
evidence warrants direct service connection.  The presumptive 
provisions of the statute and VA regulations implementing 
them are intended as liberalizations applicable when the 
evidence would not warrant service connection without their 
aid.  38 C.F.R. § 3.303(d) (2007). 

For the showing of chronic disease in service, there must be 
a combination of manifestations sufficient to identify the 
disease entity and sufficient observation to establish 
chronicity at the time.  If chronicity in service is not 
established, evidence of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b) (2007).  

A disability which is proximately due to or the result of a 
service-connected disease or injury shall be service-
connected.  38 C.F.R. § 3.310 (2007).  Secondary service 
connection is permitted based on aggravation.  Compensation 
is payable for the degree of aggravation of a non-service-
connected disability caused by a service-connected 
disability.  Allen v. Brown, 7 Vet. App. 439 (1995).  A 
determination of service connection requires a finding of the 
existence of a current disability and a determination of a 
relationship between the disability and an injury or disease 
incurred in service.  Establishing service connection on a 
secondary basis essentially requires evidence sufficient to 
show:  (1) that a current disability exists; and (2) that the 
current disability was either caused or aggravated by a 
service-connected disability.  38 C.F.R. § 3.303, 3.310.

For injuries alleged to have been incurred in combat, 38 
U.S.C.A. § 1154(b) (West 2002) provides a relaxed evidentiary 
standard of proof to determine service connection.  Collette 
v. Brown, 82 F.3d 389 (Fed. Cir. 1996).  When an injury or 
disease is alleged to have been incurred or aggravated in 
combat, such incurrence or aggravation may be shown by 
satisfactory lay evidence, consistent with the circumstances, 
conditions, or hardships of combat, even if there is no 
official record of the incident.  38 U.S.C.A. § 1154(b); 38 
C.F.R. § 3.304(d) (2007).  "Satisfactory evidence" is 
credible evidence.  Collette v. Brown, 82 F.3d 389 (Fed. Cir. 
1996).  Such credible, consistent evidence may be rebutted 
only by clear and convincing evidence to the contrary.  
38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d).  The provision 
does not establish a presumption of service connection; 
rather, it eases a combat veteran's burden of demonstrating 
the occurrence of some in-service incident to which the 
current disability may be connected.  Collette v. Brown, 82 
F.3d 389 (Fed. Cir. 1996).  The reduced evidentiary burden 
only applies to the question of service incurrence, and not 
to the question of either current disability or nexus to 
service; both of these inquiries generally require competent 
medical evidence.  Brock v. Brown, 10 Vet. App. 155 (1997); 
Libertine v. Brown, 9 Vet. App. 521 (1996); Beausoleil v. 
Brown, 8 Vet. App. 459 (1996).

The veteran asserts that he was exposed to acoustic trauma in 
service as a result of firing weapons during basic training; 
exposure to gunfire, mortar, and rocket explosions in 
Vietnam; and the explosion of an ammunition dump in Vietnam.  
He contends that his in-service exposure to acoustic trauma 
caused the onset of his current hearing loss and tinnitus in 
October 2004.  Alternatively, he contends that the sudden 
onset of hearing loss and tinnitus is directly related to his 
service-connected diabetes mellitus.

The veteran's service medical records do not show clinical 
evidence of either hearing loss by VA standards or tinnitus 
at any time during active service.  The April 1970 service 
separation examination did not find hearing loss that met VA 
standards and his ears were found to be normal.  His exposure 
to acoustic trauma, at least in the form of the explosion of 
an ammunition dump in May 1969, has been verified by the 
National Personnel Records Center.  Additionally, the veteran 
has been awarded multiple awards indicative of combat 
service, including the Combat Action Ribbon.  The veteran may 
thus be presumed to have been exposed to acoustic trauma in 
service.  38 U.S.C.A. § 1154(b) (West 2002).  However, 
service connection for bilateral hearing loss and tinnitus, 
may not be presumed.  Rather, a nexus between any current 
bilateral hearing loss or tinnitus and the in-service 
exposure to acoustic trauma must be shown.

Impaired hearing will be considered a disability for VA 
purposes when the thresholds for any of the frequencies of 
500, 1000, 2000, 3000, and 4000 Hertz are 40 decibels or 
more; when the thresholds for at least three of the 
frequencies are 26 decibels or more; or when speech 
recognition scores using the Maryland CNC Test are less than 
94 percent.  38 C.F.R. § 3.385 (2007).

The first post-service medical evidence showing complaints of 
or treatment for hearing loss is dated in October 2004.  At 
that time, the veteran sought private medical treatment for 
complaints of recent onset difficulty hearing following a 
plane ride.  He described a sensation of blocked ears, and 
stated that he had never before had any trouble with his 
ears.  Physical examination revealed Eustachian tube 
dysfunction, as evidenced by retraction in the right superior 
pars flaccida area.  There was no evidence of cholesteatoma.  
Audiological examination at that time revealed bilateral 
sensorineural hearing loss with asymmetrical loss on the 
right side with a mixed conductive sensory component that was 
felt to possibly be secondary to scarring of the ossicles.  
It was recommended that the veteran return for additional 
testing in three months to determine whether the hearing loss 
was a permanent problem that would require amplification.  
Follow up evaluation in June 2005 again revealed asymmetrical 
hearing loss.  The assessment was rule out retrocochlear 
pathology. 

The veteran underwent VA audiological examination in June 
2005.  At the time of the examination, the veteran complained 
of decreased hearing in the right ear.  He stated that his 
noise exposure in service was limited to weapons qualifying; 
he denied otherwise being exposed to loud levels of noise.  
Following service, he had not had any significant noise 
exposure, either occupationally or recreationally.  He 
described the sudden onset of hearing loss and tinnitus in 
the right ear in October 2004, following a flight.  He 
described the tinnitus as recurrent, present on a daily 
basis, lasting from several minutes to hours.  Audiological 
examination revealed bilateral sensorineural hearing loss.  




HERTZ



500
1000
2000
3000
4000
RIGHT
55
35
20
15
10
LEFT
20
0
15
5
20

Speech audiometry revealed speech recognition ability of 80 
percent in the right ear, and of 100 percent in the left ear.  
The findings in the left ear did not meet VA criteria for 
consideration as a hearing loss disability.  38 C.F.R. § 
3.385.  

In addressing whether the hearing loss in the right ear and 
tinnitus were related to his active service, the examiner 
determined that because the veteran's hearing was normal at 
the time of his separation from service, it was not likely 
that his right ear hearing loss and tinnitus were the result 
of or related to his military service.  Additionally, there 
was no evidence demonstrating that the veteran's hearing loss 
or tinnitus were related to any service-connected disability.

In October 2007, the veteran was evaluated by VA in 
conjunction with his enrollment as a new patient at the West 
Palm Beach VA Medical Center.  At the time of his initial 
evaluation, he reported a history of hearing loss that was 
getting worse, mostly involving the right ear.  He stated 
that he had undergone audiological evaluation a few years 
earlier, but that no hearing aids had been offered.  
Audiometric evaluation revealed asymmetrical hearing loss.  
He was scheduled for an audiological consultation.  
Audiological evaluation in November 2007 revealed 
asymmetrical hearing loss with no evidence of retrocochlear 
pathology.

The veteran again underwent VA audiological examination in 
February 2008.  At the time of the examination, the veteran 
reported a recent onset of hearing loss and tinnitus that he 
believed was secondary to noise exposure in service, or 
alternatively, to his service-connected diabetes mellitus.  
He stated that he had first noticed a change in his hearing 
in the right ear with a buzzing sound following a flight in 
2004.  He stated that the tinnitus was present in both ears, 
intermittently.  It was less annoying to him at that time 
than it had been initially.  He sought medical attention 
after noticing the change but there was no improvement in his 
hearing.  The veteran described significant in-service noise 
exposure as a result of weapons firing during basic training, 
and the explosion of an ammunition dump in Vietnam.  He 
denied experiencing any significant post-service noise 
exposure.  Audiometric evaluation revealed a severe rising to 
mild loss in the right ear, with hearing considered to be 
normal for VA purposes in the left ear.  




HERTZ



500
1000
2000
3000
4000
RIGHT
70
40
25
20
10
LEFT
10
5
20
10
20

Speech audiometry revealed speech recognition ability of 82 
percent in the right ear, and of 98 percent in the left ear.  
The diagnosis was right unilateral hearing loss and 
intermittent bilateral tinnitus.

In first addressing whether the hearing loss and tinnitus 
were the result of noise exposure during service, the 
examiner determined that because the veteran was documented 
to have experienced the sudden onset of right ear hearing 
loss in October 2004, and his hearing was normal at the time 
of his separation from service, it was not likely that his 
right ear hearing loss was related to his period of active 
service.  Additionally weighing towards such a finding was 
the fact that his right ear hearing loss was due to an 
ossicular abnormality, and not due to noise exposure.  The 
examiner also determined that the veteran's right ear hearing 
loss was not related to his service-connected diabetes 
mellitus, because his hearing loss was due to an ossicular 
abnormality.  Finally, the veteran's tinnitus was not likely 
related to either his service or his diabetes mellitus, as 
the onset of tinnitus occurred at the same time as the 
hearing loss and was due to the same etiology as the hearing 
loss.

In this case, on no occasion has audiological testing of the 
left ear revealed thresholds for any of the frequencies of 
500, 1000, 2000, 3000, and 4000 Hertz of 40 decibels or more, 
or thresholds of 26 decibels or more for at least three of 
these frequencies.  Additionally, at no time has the 
veteran's speech recognition scores using the Maryland CNC 
Test for the left ear been less than 94 percent.  Thus, the 
Board finds that the left ear hearing loss does not meet the 
criteria to qualify as a disability for VA purposes.  38 
C.F.R. § 3.385 (2007).  Accordingly, service connection for 
left ear hearing loss is not warranted.

Similarly, the Board finds that service connection for 
hearing loss in the right ear and tinnitus is not warranted.  

Given the length of time between the veteran's separation 
from service and the initial record of diagnosis, the veteran 
is not entitled to service connection for right ear hearing 
loss or tinnitus on a presumptive basis.  Additionally, in 
view of the lengthy period without evidence of treatment, 
there is no evidence of a continuity of treatment, which 
weighs heavily against the claims.  Maxson v. Gober, 230 F.3d 
1330 (Fed. Cir. 2000).

Service connection may be granted when all the evidence 
establishes a medical nexus between military service and 
current complaints.  Degmetich v. Brown, 104 F. 3d 1328, 1332 
(1997); Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).  
In this case, there is no competent, probative evidence 
establishing a medical nexus between military service and the 
veteran's tinnitus and hearing loss in the right ear.  
Rather, the evidence of record only weighs against such a 
finding.  Thus, service connection on a direct basis is not 
warranted.  Boyer v. West, 210 F.3d 1351 (Fed. Cir. 2000).  
Nor is service connection on a secondary basis warranted, as 
there is no competent, probative evidence establishing a 
medical nexus between the veteran's tinnitus and right ear 
hearing loss and his service-connected diabetes mellitus.  
The June 2005 and February 2008 VA examiners specifically 
stated that the veteran's tinnitus and right ear hearing loss 
were due to ossicular abnormalities, and were unrelated to 
the diabetes mellitus.  For that reason, the tinnitus and 
right ear hearing loss were not caused by, the result of, or 
secondary to his service-connected diabetes mellitus.  The 
Board finds that evidence to be persuasive and probative on 
the issue.  Finally, there is no competent evidence which 
suggests that the veteran's tinnitus or right ear hearing 
loss have been aggravated by his diabetes mellitus.  
Accordingly, the Board finds that service connection for the 
veteran's tinnitus and right ear hearing loss is not 
warranted.

The Board has considered the veteran's assertions that his 
hearing loss and tinnitus are related to his service, 
including to his service-connected diabetes mellitus.  
However, to the extent that the veteran ascribes his current 
hearing loss and tinnitus to exposure to noise in service, 
his opinion is not probative.  Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992) (layperson is generally not competent to 
opine on matter requiring knowledge of medical principles).  
While the veteran purports that his symptoms after service 
support the current diagnosis by a medical professional, his 
statements alone are not competent to provide the medical 
nexus and a medical professional has not made this 
connection.  Thus, the veteran's lay assertions are not 
competent or sufficient.  Jandreau v. Nicholson, 492 F.3d 
1372 (Fed. Cir. 2007).  The Board also recognizes that the 
veteran is a clinical psychologist.  To the extent and has 
some training relating to treating and evaluating mental 
disorders.  However, the evidence does not show that the 
veteran has the medical background or expertise to treat and 
diagnose audiological disabilities.  Therefore, the Board 
finds that the opinions in the June 2005 and February 2008 VA 
examinations are more persuasive because they were provided 
by audiologists.

In sum, the Board finds that the weight of the credible 
evidence demonstrates that the veteran's current tinnitus and 
hearing loss first manifested after service and are not 
related to his active service or any incident therein.  As 
the preponderance of the evidence is against the veteran's 
claims for service connection for hearing loss and tinnitus, 
the claims must be denied.  38 U.S.C.A. § 5107(b) (West 
2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Duties to Notify and Assist the Appellant

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. § 3.159 
(2007).  The notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence 
the claimant is expected to provide.  Pelegrini v. Principi, 
18 Vet. App. 112 (2004).  

Here, the RO sent correspondence in June 2005, August 2005, 
and April 2007; rating decisions in August and October 2005; 
and a statement of the case in July 2006.  These documents 
discussed specific evidence, the particular legal 
requirements applicable to the claims, the evidence 
considered, the pertinent laws and regulations, and the 
reasons for the decisions.  VA made all efforts to notify and 
to assist the appellant with regard to the evidence obtained, 
the evidence needed, the responsibilities of the parties in 
obtaining the evidence, and the general notice of the need 
for any evidence in the appellant's possession.  The Board 
finds that any defect with regard to the timing or content of 
the notice to the appellant is harmless because of the 
thorough and informative notices provided throughout the 
adjudication and because the appellant had a meaningful 
opportunity to participate effectively in the processing of 
the claims with an adjudication of the claims by the RO 
subsequent to receipt of the required notice.  There has been 
no prejudice to the appellant, and any defect in the timing 
or content of the notices has not affected the fairness of 
the adjudication.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006) (specifically declining to address harmless error 
doctrine); see also Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  Thus, VA has satisfied its duty to notify the 
appellant and had satisfied that duty prior to the final 
adjudication in the March 2008 supplemental statement of the 
case.

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the appellant of any 
evidence that could not be obtained.  The appellant has not 
referred to any additional, unobtained, relevant, available 
evidence.  VA has also obtained a medical examination and 
addendum to the examination in relation to these claims.   
Thus, the Board finds that VA has satisfied both the notice 
and duty to assist provisions of the law.


ORDER

Service connection for bilateral hearing loss is denied.

Service connection for tinnitus is denied.



______________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


